DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10-11, 13, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kench et al (US 2019/0340449) and further in view of Scofield et al (US 9516470). 
For claim 1, Kench et al teach a communication device comprising: 
a location information acquisition unit (e.g. paragraph 9, figure 1, “positioning system 114” of motor vehicle 110) configured to acquire moving object location information on a current location of a first moving object on which the communication device is mounted (e.g. paragraph 10: “…the positioning system 114 may determine a real world location of the motor vehicle 110 when an image of the sign 150 was captured in order to associate the determined real world location of motor vehicle 110 with the image of the sign…”);
a receiving unit configured to receive distribution information (e.g. paragraph 10, image system 112 provides captured image data to event intelligence analyzer 116) including advertisement-related location information which indicates a location relating to an advertisement (e.g. figure 1, paragraph 11: “…event intelligence analyzer 116 may further process one or more of the extracted event information elements to better define the element, such as coordinating the determined location with the directional indicator to predict a real world location of an event. For example, motor vehicle's 110 determined position and heading are (x0, y0, z0) and true-North, and thus the extracted directional indicator of the sign may indicate that the location of the even advertised by sign 150 is at (x1, y1, z1) plus or minus a predefined confidence interval. In another example, the extracted sign's purpose (e.g., real estate listing) and the extracted address…” ); 
a captured image acquisition unit (e.g. paragraph 10, image system 112 provides captured image data to event intelligence analyzer 116) configured to acquire a captured image obtained by an image capturing unit capturing the location relating to the advertisement, the image capturing unit being installed in the first moving object (e.g. paragraphs 9-10); and 
a transmission unit configured to transmit outside (e.g. paragraph 12, “event intelligence analyzer 116 communicates the data associate with and extracted from the captured image of the sign…to event aggregation server 130.”), image information which includes at least any of the captured image and image-related information relating to the captured image, and the distribution information (e.g. paragraph 12, “event intelligence analyzer 116 communicates the data associate with and extracted from the captured image of the sign…to event aggregation server 130.”).
Kench et al do not further disclose advertisement which originates from at least one of an advertiser terminal and a server external to the first moving object and is transmitted to the receiving unit as a result of a request from the advertiser terminal.
Scofield et al teach advertisement which originates from at least one of an advertiser terminal and a server external to the first moving object and is transmitted to the receiving unit as a result of a request from the advertiser terminal (e.g. figures 4, 5, column 10, lines 15-37: “…the publisher may send advertising content for location L1 to mobile device user…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Scofield et al into the teaching of Kench et al to send advertisement or coupon to user based on user location to improve accuracy of the target advertisement. 

Claim 19 is also rejected for the same reasons as discussed in claim 1 above, wherein Kench et al also teach, see paragraph 27, software stored in memory execute by process 212. 
For claim 6, Kench et al teach the image-related information includes saving location information which indicates a location where the captured image is saved (e.g. paragraph 10: “…the positioning system 114 may determine a real world location of the motor vehicle 110 when an image of the sign 150 was captured in order to associate the determined real world location of motor vehicle 110 with the image of the sign…”).
For claim 8, Kench et al teach the image-related information includes an analysis result obtained by 63Attorney Docket Number: HO-0263US analyzing the captured image (e.g. paragraph 10).
For claim 10, Kench et al teach the image-related information includes, as the analysis result obtained by analyzing the image. included in the captured image. of the location relating to the advertisement, situation information which indicates a situation of the location relating to the advertisement (e.g. paragraphs 9-10: “real estate advertisement”).
For claim 11, Kench et al teach wherein the captured image acquisition unit instructs the image capturing unit to capture the image based on the moving object location information and the advertisement-related location information, and acquires the captured image which is captured by the image capturing unit (e.g. paragraphs 9-10: “real estate advertisement”, also see. E.g. paragraph 34).
For claim 15, Kench et al teach the first moving object is a vehicle (e.g. figure 1, Motor vehicle 110). 
For claim 17, Kench et al teach  a communication relay unit configured to relay a communication between an external terminal located outside the first moving object, and an external network, wherein the transmission unit transmits the distribution information and the image information to the external terminal (e.g. paragraph 12, “event intelligence analyzer 116 communicates the data associate with and extracted from the captured image of the sign…to event aggregation server 130.”).
For claim 20, Kench et al teach the communication device according to claim 17 and the external terminal (e.g. paragraph 12, “event intelligence analyzer 116 communicates the data associate with and extracted from the captured image of the sign…to event aggregation server 130.”).
For claim 4, Kench et al teach a distribution information management unit configured to edit the distribution information so that the image information is included in the distribution information, wherein the transmission unit transmits the distribution information edited by the distribution information management unit (paragraph, extract data from image. Also see abstract.).
For claim 13, Kench et al teach the image capturing unit continues to capture the image  (e.g. paragraph 12, captured image of the sign)to store the captured image in a storage unit (e.g. paragraph 18: “when a new capture of the sign is uploaded to event aggregation server 130”), and the captured image acquisition unit acquires, from the storage unit, the captured image obtained by capturing the location relating to the advertisement (e.g. paragraph 12: “”estimated location of the sign”). 

Claims 2-3, 5, 7, 9, 12, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kench et al Scofield et al, as applied to claims 1, 4, 6, 8, 10-11, 13, 15, 17 and 19-20 above, and further in view of Wang (US 9056676). 
For claim 2, Kench et al teach, see paragraph 12, event intelligence analyzer 116 of Motor vehicle 10 communicates the data associate with and extracted from the captured image of the sign to event aggregation server 130, and paragraph 19 disclose event aggregation server 130 sent a relevant, local and timely event notification to the motor vehicle 120 based on the location of the motor vehicle 120.   Kench et al and Scofield et al do not further disclose the transmission unit transmits the distribution information and the image information to a second moving object that is different from the first moving object.  Wang teaches the transmission unit transmits the distribution information and the image information to a second moving object that is different from the first moving object (e.g. column 48, lines 41-47: images may be transmitted between a UAV and vehicle). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the communication technique of Wang to transfer data associate with and extracted from the captured image directly between two motor vehicle to allow user to collect information about the vehicle’s surrounding (e.g. column 1, lines 15-20, Wang) to improve convenience for user. 
Claim 3 is rejected for the same reasons as discussed in claim 2 above, wherein the same motivation of claim 2 is applied.  
For claim 5, Kench et al teach a distribution information management unit configured to edit the distribution information so that the image information is included in the distribution information, wherein the transmission unit transmits the distribution information edited by the distribution information management unit (paragraph, extract data from image. Also see abstract.).
For claim 7, Kench et al teach the image-related information includes saving location information which indicates a location where the captured image is saved (e.g. paragraph 12).
For claim 9, Kench et al teach the image-related information includes an analysis result obtained by 63Attorney Docket Number: HO-0263US analyzing the captured image (e.g. paragraph 10).
For claim 12, Kench et al teach wherein the captured image acquisition unit instructs the image capturing unit to capture the image based on the moving object location information and the advertisement-related location information, and acquires the captured image which is captured by the image capturing unit (e.g. paragraphs 9-10: “real estate advertisement”, also see. E.g. paragraph 34).
For claim 16, Kench et al teach the first moving object is a vehicle (e.g. figure 1, Motor vehicle 110). 
For claim 18, Kench et al teach  a communication relay unit configured to relay a communication between an external terminal located outside the first moving object, and an external network, wherein the transmission unit transmits the distribution information and the image information to the external terminal (e.g. paragraph 12, “event intelligence analyzer 116 communicates the data associate with and extracted from the captured image of the sign…to event aggregation server 130.”).
For claim 14, Kench et al teach the image capturing unit continues to capture the image  (e.g. paragraph 12, captured image of the sign)to store the captured image in a storage unit (e.g. paragraph 18: “when a new capture of the sign is uploaded to event aggregation server 130”), and the captured image acquisition unit acquires, from the storage unit, the captured image obtained by capturing the location relating to the advertisement (e.g. paragraph 12: “”estimated location of the sign”). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484